       Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

JAMES RICHARD POOLE,

                           Plaintiff,

v.                                                     1:18-CV-0267
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

FREDERICK LAW OFFICES, PLLC                            SARAH FREDERICK, ESQ.
 Counsel for Plaintiff
50 Fountain Plaza, Ste. 1400
Buffalo, NY 14202

U.S. SOCIAL SECURITY ADMIN.                            FRANCIS TANKARD, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               PADMA GHATAGE, ESQ.
 Counsel for Defendant                                 SUSAN MEEHAN, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 18.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is granted to the

extent it seeks further proceedings, and the Commissioner’s motion is denied.

I.    RELEVANT BACKGROUND
          Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 2 of 14




         A.     Factual Background

         Plaintiff was born in 1971. (T. 391.) He completed high school. (T. 519.)

Generally, Plaintiff’s alleged disability consists of torn labrum in the right shoulder;

bulging disk in neck; herniated disks in neck; back fusion; and high blood pressure. (T.

518.) His alleged disability onset date is January 14, 2014. (T. 391.) His date last

insured is December 31, 2019. (T. 502.) His past relevant work consists of cable

television installer. (T. 21, 519.)

         B.     Procedural History

         On September 29, 2014, Plaintiff applied for Disability Insurance Benefits (“SSD”)

under Title II of the Social Security Act. (T. 391.) Plaintiff’s application was initially

denied, after which he timely requested a hearing before an Administrative Law Judge

(“the ALJ”). On January 12, 2017, Plaintiff appeared before the ALJ, John Aletta. (T.

344-390.) On February 24, 2017, ALJ Aletta issued a written decision finding Plaintiff

not disabled under the Social Security Act. (T. 8-29.) On December 22, 2017, the AC

denied Plaintiff’s request for review, rendering the ALJ’s decision the final decision of

the Commissioner. (T. 1-7.) Thereafter, Plaintiff timely sought judicial review in this

Court. While Plaintiff’s case was pending before this Court, he was subsequently

approved on a new claim for disability benefits beginning March 2, 2017. (Dkt. No. 16

at 1.)

         C.     The ALJ’s Decision

         Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 13-24.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2019 and Plaintiff had not engaged in substantial



                                               2
         Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 3 of 14




gainful activity since January 14, 2014. (T. 13.) Second, the ALJ found Plaintiff had the

severe impairments of: degenerative disk disease of the lumbar and cervical spine(s),

spondylosis of the lumbar and cervical spine(s), status-post lumbar fusion, right

shoulder labral tear, status-post arthroscopic surgery of the right shoulder and

peripheral neuropathy, deformity of malleolus of left ankle. (T. 14.) Third, the ALJ

found Plaintiff did not have an impairment that meets or medically equals one of the

listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (Id.) Fourth,

the ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform sedentary

work with additional limitations. (T. 15.)1 The ALJ determined Plaintiff:

        must have the option to sit for up to 10 minutes after standing for 15 minutes
        and the option to stand for up to 10 minutes after sitting for 15 minutes. He
        cannot walk more than 200 feet at one time without having the option to
        stop and either sit or stand for up to five minutes, while continuing to work.
        He requires the use of a cane for walking. He can occasionally reach
        overhead with his right dominant arm, can frequently handle with his right
        dominant hand and can frequently feel with his right dominant hand. He
        can occasionally climb ramps and stairs, but he could never climb ladders,
        ropes or scaffolds. He could occasionally balance, occasionally stoop,
        occasionally kneel, occasionally crouch and occasionally crawl.
        Additionally, [Plaintiff] cannot have concentrated exposure to unprotected
        heights and moving mechanical parts and he cannot operate a motor
        vehicle.

(Id.) Fifth, the ALJ determined Plaintiff was unable to perform his past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 21-23.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

         1        Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting
or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met. 20 C.F.R. § 404.15567(a).

                                                      3
        Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 4 of 14




       Plaintiff makes three separate arguments in support of his motion for judgment

on the pleadings. First, Plaintiff argues the ALJ should have found him disabled at step

three because his spinal impairment satisfies the criteria of Listing 1.04A. (Dkt. No. 10

at 25-28.) Second, Plaintiff argues the ALJ failed to properly evaluate the opinion

evidence of record. (Id. at 28-30.) Third, and lastly, Plaintiff argues the ALJ erred in

failing to support the RFC with opinion evidence from a treating, examining, or reviewing

medical source. (Id. at 30-31.) Plaintiff also filed a reply in which he reiterated his

original arguments. (Dkt. No. 16.)

       B.     Defendant’s Arguments

       In response, Defendant makes three arguments. First, Defendant argues

substantial evidence supported the ALJ’s finding that Plaintiff’s impairment did not meet

or equal the requirements of any listing. (Dkt. No. 13 at 11-16.) Second, Defendant

argues substantial evidence supported the ALJ’s RFC finding. (Id. at 16-26.) Third, and

lastly, Defendant argues the ALJ properly found Plaintiff not disabled. (Id. at 26-27.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

                                              4
        Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 5 of 14




to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability



                                             5
        Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 6 of 14




       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       For ease of analysis, Plaintiff’s arguments will be address out of order and in a

consolidated manner.

       A.     Medical Opinion Evidence and RFC Determination

       Plaintiff argues the ALJ failed to properly assess the medical opinion evidence in

the record. (Dkt. No. 10 at 28-30.) Specifically, Plaintiff argues the ALJ failed to apply

the factors set forth in the regulations in his analysis of the medical opinions in the

record. (Id.) Plaintiff makes the related argument that the ALJ committed legal error in

formulating an RFC that “did not correlate with any of the opinions from Plaintiff’s

treating or examining sources in the record.” (Id. at 30.) For the reasons outline herein,

remand is necessary for clarification concerning the evaluation of opinion evidence in

the record and ultimate RFC determination.



                                              6
             Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 7 of 14




         The RFC is an assessment of “the most [Plaintiff] can still do despite [his]

limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing

Plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what Plaintiff can still do, provided by any medical

sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c).

         In assessing the medical opinion evidence in the record, the ALJ will afford the

opinion of a treating source controlling weight if it “is well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2). When

assigning less than “controlling weight” to a treating physician’s opinion, the ALJ must

“explicitly consider” the four factors announced in Burgess v. Astrue, 537 F.3d 117 (2d

Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (internal quotation marks

omitted). Those factors, referred to as “the Burgess factors,” are “(1) the frequen[cy],

length, nature, and extent of treatment; (2) the amount of medical evidence supporting

the opinion; (3) the consistency of the opinion with the remaining medical evidence; and

(4) whether the physician is a specialist.” Estrella, 925 F.3d at 95-96 (citation omitted);

20 C.F.R. § 404.1527(c)(2) 2.

         As an initial matter, Plaintiff was injured while working and therefore many

treatment notations and treating source statements relate to his Worker’s Compensation

claim. For example, treating physician Gerald Coniglio, M.D., stated Plaintiff was

“temporarily 100% disabled” and “totally disabled.” (T. 895, 906.) Another treating


         2
                  Effective March 27, 2017, many of the regulations cited herein have been amended, as have
Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was filed before the
new regulations and SSRs went into effect, the court reviews the ALJ's decision under the earlier regulations and
SSRs.

                                                          7
        Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 8 of 14




source, Edward Simmons, M.D., opined Plaintiff had a “total disability.” (T. 589, 598.)

The ALJ afforded Dr. Coniglio’s disability statements “little weight” and “no weight.” (T.

19, 20.) The ALJ afforded Dr. Simmons’s disability statements “no weight.” (T. 18, 20.)

       Contrary to Plaintiff’s assertion, not all statements made by treating sources must

be examined under the treating physician rule. As stated in Trepanier v. Comm'r of

Soc. Sec. Admin., 752 F. App'x 75, 77 (2d Cir. 2018):

       [u]nder the treating physician rule, the ALJ must generally defer to well-
       supported medical opinions of a claimant’s treating physician. Halloran v.
       Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). This rule does not apply, however,
       to administrative findings, which are “reserved to the Commissioner.” Snell
       v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (internal quotation marks
       omitted); see also 20 C.F.R. § 404.1527(d). As section 404.1527(d)(1) of
       the regulations provides, “[o]pinions on some issues ... are not medical
       opinions ... but are, instead, opinions on issues reserved to the
       Commissioner because they are administrative findings that are dispositive
       of a case.” The regulation explains that the Commissioner is responsible
       for making a determination about whether a claimant “meet[s] the statutory
       definition of disability.” 20 C.F.R. § 404.1527(d)(1). See Social Security
       Ruling 96-5p, 61 Fed. Reg. 34471 (July 2, 1996) (“[S]ome issues are not
       medical issues regarding the nature and severity of an individual’s
       impairment(s) but are administrative findings that are dispositive of a case.
       The following are examples of such issues: ... Whether an individual is
       ‘disabled’ under the Act.”). A bald statement that a claimant is “disabled”
       represents an administrative finding, not a medical opinion.

       Therefore, the ALJ was not obligated to assess the doctors’ statements under the

treating physician rule and the ALJ properly concluded he was not bound by a finding of

disability from another agency. (T. 18, 20); 20 C.F.R. § 404.1527(d) (the ultimate

finding of whether a plaintiff is disabled and cannot work is “reserved to the

Commissioner”).

       Although the ALJ properly determined Dr. Simmons’s disability assessments

were entitled to little, or no, weight the ALJ’s analysis of the doctor’s treatment notations

contained errors that require clarification on remand. The ALJ outlined medical

                                              8
        Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 9 of 14




treatment, including surgery, Plaintiff received from Dr. Simmons. (T. 17-18.) In his

summarization and assessment of Dr. Simmons’s treatment, the ALJ stated he afforded

the opinion of “Dr. Zimmerman” “partial weight.” (T. 18.) In support of his conclusion

the ALJ cited to Dr. Simmons’s notations. (Id.) Plaintiff received treatment from

Kenneth Zimmerman, M.D., and the record contains treatment notations; however, the

doctor did not provide a medical source opinion. (T. 950-984.) The ALJ’s decision does

not include a discussion of treatment received from Dr. Zimmerman. The ALJ’s error

prevents meaningful review because his analysis, and subsequent weighing, of Dr.

Simmons’s and Dr. Zimmerman’s treatment is not clear from the decision. See Merkley

v. Comm'r of Soc. Sec., No. 7:16-CV-1394, 2017 WL 4512448, at *7 (N.D.N.Y. Oct. 10,

2017) (ALJ’s “failure to state what weight he afforded this opinion makes it impossible to

review whether the ALJ’s consideration of this opinion was consistent with the

standards outlined in the regulations because there is no clear indication of the degree

to which the ALJ relied on it”). This error should be addressed on remand.

       As with Dr. Simmons’s statements of Plaintiff’s disability status, the ALJ properly

afforded no weight to Dr. Coniglio’s statements concerning Plaintiff’s disability status.

(T. 18, 20.) Plaintiff argues Dr. Coniglio provided specific functional limitations that the

ALJ failed to address. (Dkt. No. 10 at 29.) A review of the record indicates Plaintiff

misread Dr. Coniglio’s treatment notations. Although Dr. Coniglio’s treatment notations

contained specific functional limitations, the limitations were a recitation of Plaintiff’s

subjective complaints, not Dr. Coniglio’s opined limitations.

       On January 21, 2016, Dr. Coniglio’s treatment notations contained the following

statements, under the heading “Current Complaints,” subheading “Capabilities:”



                                               9
       Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 10 of 14




“[Plaintiff] can walk about 10 minutes or about 20 yards; he can sit for 20 minutes on a

soft chair; he can lift about 5lbs with the right hand and 5lbs with the left at tabletop

level; he can drive a car for short trips, he drove himself here today about 15 to 20

minutes.” (T. 908.) Dr. Coniglio’s treatment notations contained another heading

“Conclusions/Opinions/Requested Issues.” (T. 915-916.) Under that heading Dr.

Coniglio did not provide specific functional limitations. (Id.) Although the statements

contained in Dr. Coniglio’s notations were subjective, they may provide useful insight

into the evaluation of Plaintiff’s subjective complaints. On remand the ALJ may

consider Plaintiff’s statements to Dr. Coniglio as he sees necessary.

       The only medical source statement in the record was provided by consultative

examiner, Samuel Balderman, M.D. On November 10, 2014, Samuel Balderman, M.D.,

examined Plaintiff, reviewed x-rays, and provided a medical source statement. (T. 703-

708.) Dr. Balderman opined Plaintiff had “marked limitation in bending and lifting,”

“marked limitation for prolonged standing and prolonged sitting,” and “moderate to

marked limitation in kneeling and climbing due to left knee pain.” (T. 706.)

       The ALJ afforded Dr. Balderman’s opinion “partial weight.” (T. 19.) Of note,

although the ALJ outlined Dr. Balderman’s objective findings on examination, the ALJ’s

decision did not contain the doctor’s actual medical source statement. (T. 18-19.) The

ALJ concluded Dr. Balderman’s assessment lacked “a detailed analysis” of Plaintiff’s

functional abilities and appeared “vague at times.” (T. 19.) The ALJ concluded his RFC

was supported, in part, by Dr. Balderman’s “benign examination findings.” (Id.)

Therefore, despite claiming to afford “partial weight” to Dr. Balderman’s opinion, the ALJ

rejected his conclusions regarding Plaintiff’s physical limitations and instead concluded



                                              10
       Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 11 of 14




the doctor’s benign findings supported his RFC. Winter v. Comm'r of Soc. Sec., No. 18-

CV-632, 2020 WL 2465080, at *4 (W.D.N.Y. May 12, 2020) (“Despite claiming to give

“partial weight” to two of the relevant medical opinions, the ALJ clearly rejected the

conclusions of those opinions as to residual functional capacity and instead opted to

reach his own conclusion regarding Winter’s functional limitations.”). The ALJ failed to

properly assess Dr. Balderman’s opinion.

       Although terminology such as “moderate” and “marked” may appear vague on

their face, such terms are not too vague to constitute substantial evidence where the

“examiner conducts a thorough examination and explains the basis for the opinion.”

Filer v. Comm'r of Soc. Sec., 435 F. Supp. 3d 517, 524 (W.D.N.Y. 2020) (internal

citations and quotation omitted). Because Dr. Balderman’s opinion was the only

medical opinion of evidence in the record, his opinion was based on his examination of

Plaintiff and review of objective imagining, and his limitations were more restrictive than

the ALJ’s RFC, more analysis is required before dismissing his opinion. (T. 709); see

York v. Comm'r of Soc. Sec., 357 F. Supp. 3d 259, 261 (W.D.N.Y. 2019) (ALJ

erroneously rejected opinion of consultative examiner whose opinion was the only

medical opinion evidence of record and the ALJ relied on his own lay interpretation of

raw medical data to find plaintiff could perform sedentary work).

       Dr. Balderman’s opinion, that Plaintiff had marked limitations for standing and

sitting, is contrary to the ALJ’s RFC for sedentary work. See York, 357 F. Supp. 3d at

261 (consultative examiner’s opinion of moderate to marked limitations in standing,

walking, bending, lifting and carrying and moderate limitations in sitting for more than

thirty minutes at a time was inconsistent with sedentary work); see Petersen v. Astrue, 2



                                            11
       Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 12 of 14




F. Supp. 3d 223, 233 (N.D.N.Y. 2012) (consultative examiner’s findings of marked

limitations for walking, standing, bending, pushing, pulling, lifting and carrying and

moderate limitations for sitting and reading were at odds with the ALJ's conclusion that

Plaintiff retained the RFC to perform sedentary work).

       Overall, the ALJ’s dismissal of Dr. Balderman’s opinion based on “vague”

language alone was insufficient. A more thorough analysis is required before the ALJ

can discard evidence of greater limitations than provided in the RFC. See Montanez v.

Berryhill, 334 F. Supp. 3d 562, 565 (W.D.N.Y. 2018) (remand necessary where the ALJ

“failed to sufficiently explain his decision not to credit any of the evidence of greater [...]

limitations”); see Dioguardi v. Comm'r of Soc. Sec., 445 F. Supp. 2d 288, 298 (W.D.N.Y.

2006) (“With no explanation provided, it is not possible for the Court to know why, [...]

the ALJ chose to disregard the evidence that was more favorable to plaintiff's claim.”).

       Remand is also required because the ALJ failed to provide sufficient analysis

connecting Dr. Balderman’s “benign” findings, or any findings in the record, to his RFC

determination. To be sure, remand is not necessary merely because the ALJ failed to

conduct an explicit function-by-function analysis at step four. Cichocki v. Astrue, 729

F.3d 172, 177 (2d Cir. 2013). However, remand may be appropriate where there are

“inadequacies in the ALJ’s analysis [that] frustrate meaningful review.” Cichocki, 729

F.3d at 177.

       Although the ALJ summarized Plaintiff’s treatment notations and Dr. Balderman’s

examination findings, it is unclear from the ALJ’s written decision what evidence in the

record he relied on in formulating the RFC determination. The ALJ stated his RFC

determination was supported by Dr. Balderman’s “generally benign examination



                                               12
       Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 13 of 14




findings” and the “generally benign findings” of Michael Stoffman, M.D. (T. 19-20.)

However, the ALJ failed to provide any further discussion or rationale to support his

RFC. For example, the ALJ determined Plaintiff could not walk more than 200 feet at

one time without having the option to stop and either sit or stand for up to five minutes.

(T. 15.) A review of the ALJ’s decision and record fails to provide any substantial

evidence in the record to support this determination. In other words, the ALJ failed to

“simply explain the link between his RFC assessment and the record evidence

supporting that assessment.” Paul v. Colvin, No. 15-CV-310, 2016 WL 6275231, at *2

(W.D.N.Y. Oct. 27, 2016).

       Meaningful review is further frustrated because the ALJ failed to include findings

on exam favorable to Plaintiff. For example, in his summation of Dr. Balderman’s

“benign” findings on examination, the ALJ listed all of the doctor’s findings; however, the

ALJ excluded the doctor’s findings of reduced range of motion of the lumbar spine and

reduced range of motion in the left knee. (Compare T. 18-19 with T. 705.) The ALJ

further relied on Dr. Stoffman’s “benign findings” (T. 20); however, despite his findings

on examination the doctor concluded Plaintiff’s spinal surgery “failed” and revision

surgery was indicated (T. 750). An ALJ cannot “pick and choose evidence in the

record that supports his conclusions.” Cruz v. Barnhart, 343 F. Supp. 2d 218, 224

(S.D.N.Y. 2004).

       In sum, remand is necessary for a proper evaluation of Dr. Balderman’s opinion

and subsequent RFC determination.

       B.     Plaintiff’s Remaining Argument




                                            13
         Case 1:18-cv-00267-WBC Document 19 Filed 08/18/20 Page 14 of 14




         Plaintiff argues the ALJ erred in his step three determination that Plaintiff’s back

impairments did not meet Listing 1.04A. (Dkt. No. 10 at 25-28.) Because remand is

necessary for a proper evaluation of the medical evidence in the record, the ALJ should

further reassess his step three analysis and determination on remand.

ACCORDINGLY, it is

         ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

GRANTED; and it is further

         ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is DENIED; and it is further

         ORDERED that this matter is REMANDED to Defendant, pursuant to 42 U.S.C. §

405(g), for further proceedings consistent with this Decision and Order.

Dated:          August 17, 2020




                                               14
